Citation Nr: 1518206	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

Also, the Veteran, in a June 2014 correspondence, waived the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

The Veteran asserted entitlement to TDIU, during the March 2014 Board hearing.  As the RO has not adjudicated the issue, the Board does not have jurisdiction, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has PTSD as a result of sexual trauma during service.  Two VA clinical psychologists have concluded that she does not meet the criteria for PTSD.  One private psychologist has concluded that she has PTSD as well as schizoaffective disorder.  In light of the conflicting evidence, the Board finds that an examination and opinion from a psychiatrist is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for a mental disorder since November 2012.  After securing any necessary release(s), the RO should obtain identified records, including clinical reports from Anthony D. DeMarco, Ph.D.

2.  The Veteran should be afforded a VA mental examination with a psychiatrist to ascertain whether she has PTSD or another psychiatric disorder that had its onset in service, or is related to sexual trauma in service.  The claims folder should be made available to the examiner for review before the examination.  If more than one psychiatric disorder is diagnosed, a GAF score for each one should be reported to the extent possible.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

